Citation Nr: 1815820	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from October 7, 2013 to January 4, 2017, and in excess of 50 percent from January 4, 2017.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 2004 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDING OF FACT

From October 7, 2013 to January 4, 2017, PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to chronic sleep impairment, limited range of affect or flat affect, disturbances of mood including depression, anxiety, and irritability, difficulty concentrating, mild to moderate impairment in academic performance, and moderate difficulty in social functioning and relationships with family members, and treated with medication.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent, and no higher, for PTSD are approximated from October 7, 2013 to January 4, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017). 

2.  The criteria for an increased rating in excess of 50 percent for PTSD are not met or approximated from January 4, 2017, forward.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran's claim was filed as a Fully Developed Claim (FDC) pursuant to the Secretary of VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development by VA.  As part of the FDC process, a veteran is to submit all evidence relevant and pertinent to the claim; however, under certain circumstances, additional development may still be required prior to adjudication of the claim.  This additional development may include obtaining additional records and/or providing a VA medical examination to the appellant.  See VA Form 21-526EZ.  In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  As part of participation in the expedited claims processing afforded to veterans who elect the FDC process, the Veteran agreed to submit all private treatment records relevant to the claim simultaneously with the filing of that claim and to adequately identify and authorize VA to obtain relevant medical records from a Federal facility.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided a VA PTSD examination in January 2017.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed PTSD disability as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiner had adequate facts and data regarding the history and condition of PTSD providing the medical opinions regarding current symptoms and functional impairment.  For these reasons, the Board finds that the VA examination report is adequate for rating purposes, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Increased Rating Analysis for PTSD

PTSD has been rated at 30 percent from 2010, including for the current rating period from October 7, 2013 to January 4, 2017, and rated at 50 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9411 for PTSD.  Psychiatric disabilities like PTSD are rated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases where the DSM-5 applies when the appeal was certified after August 4, 2014.  Because the current appeal was certified to the Board in January 2017, the Board will not rely on GAF scores when analyzing the merits of the increased rating appeal. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture approximates the criteria for a 50 percent schedular rating for the portion of the rating period from October 7, 2013 to January 4, 2017.  Throughout this portion of the rating period, PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to chronic sleep impairment, limited range of affect or flat affect, disburbances of mood including depression, anxiety, and irritability, difficulty concentrating, mild to moderate impairment in academic performance, and moderate difficulty in social functioning and relationships with family members, and treated with medication.  The overall PTSD disability picture for this period as shown by the evidence more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms and is commensurate with the schedular criteria for a 50 percent rating under DC 9411.  38 C.F.R. §§ 4.3, 4.7. 

A rating in excess of 50 percent for PTSD is not warranted for any period.  The weight of the evidence demonstrates that PTSD is not manifested by the degree of social and occupational impairment in the schedular criteria for the next higher 70 disability rating, and that there is not psychiatric symptomatology of similar frequency, severity, and duration to warrant a higher 70 percent rating for any period.  The evidence shows hypervigilance but no obsessional rituals so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships, there is not an inability to do so as evidenced by the Veteran's monthly social activities.  The evidence also shows anxious and/or depressed mood during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  

Although the Veteran testified that she had constant suicidal ideation during the period, and a June 2014 lay statement submitted by a three-year acquaintance of the Veteran reads that the Veteran confided several times that she may need to be admitted to a hospital for psychiatric care, VA treatment records dated from November 2013 to October 2016 reveal that the Veteran only once reported suicidal ideation during the rating period (i.e., in September 2015) and typically and repeatedly denied having suicidal thoughts during the course of treatment.  She also consistently denied having any suicidal or homicidal intent or plan, and showed no delusions or hallucinations.  Because statements made for treatment purposes are particularly trustworthy because an individual has incentive to accurately report symptoms during the course of treatment in order to receive proper care, the Board finds the Veteran's statements only once reporting suicidal ideation while typically denying suicidal ideation during the course of mental treatment to be credible and of greater probative value than the hearing testimony asserting that she experienced suicidal ideation all the time during the rating period.  

In consideration thereof, the Board finds that PTSD does not more closely approximate occupational and social impairment with deficiencies in most areas for this portion of the rating period so as to warrant a 70 percent schedular rating under DC 9411.  Furthermore, at the Board hearing, the Veteran stated that the award of a 50 percent rating for the period from October 7, 2013 to January 4, 2017 would fully satisfy the appeal, and she did not contend that she was entitled to a rating in excess of 50 percent for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 50 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings and as they show the degree of social and occupational impairment.  Throughout the rating period from October 7, 2013, forward, the evidence shows that the PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to chronic sleep impairment, limited range of affect or flat affect, disturbances of mood including depression, anxiety, and irritability, difficulty concentrating, mild to moderate impairment in academic performance, and moderate difficulty in social functioning and relationships with family members, and treated with medication.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly 

part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An increased disability rating of 50 percent for PTSD from October 7, 2013 to January 4, 2017 is granted; an increased rating in excess of 50 percent for PTSD for the entire rating period is denied.  





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


